DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Group I (claims 1-14, 23-25, and 37-40), in the reply filed on 02/28/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement and election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants’ elected compound 27:  
    PNG
    media_image1.png
    178
    615
    media_image1.png
    Greyscale
 (see page 37 of Specification), which maps to instant claim 1 wherein Y and X are each -CR4, wherein R4 is hydrogen (H); R1 is -OC1alkyl; R2 is -NHSO2methyl; R3 is –(A)n-R5, 2 alkenyl (which Specification paragraph [0043] on page 17 defines “alkenyl” as having “at least one double bond”), n is 1; R5 is cyclohexyl; and R6 is H.
A prior art and double patent art search for the elected species did not retrieve any applicable prior art/double patent art.
The Markush search was extended to the compound 
    PNG
    media_image2.png
    173
    294
    media_image2.png
    Greyscale
 , which is a species of genus formula I of instant claim 1, wherein X is N; Y is -CR4, wherein R4 is hydrogen (H); R1 is -OC1alkyl ; R2 is -C(O)NRaRb, wherein Ra and Rb are each H; R3 is –(A)n-R5, wherein either n is 1 and A is a bond or n is 0; R5 is H; and R6 is H.  This search retrieved applicable prior art.  See “SEARCH 6” through “SEARCH 9” in enclosed search notes.  Therefore, the Markush search will not be extended to other species of genus Formula I of base claim 1 in/for/during this Office Action.
Furthermore, a review of the “SEARCH 8” and “SEARCH 9” search results by inventor/assignee/owner names did not retrieve any double patent references.
Additionally, a search of PALM and PE2E SEARCH Databases by inventor/assignee/owner names did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Note that a double patent and prior art search has only been undertaken for the elected species and Markush search extension (as defined, above) following Markush 
The elected species and Markush search extension read on claims 1-6, 11-13, 25, and 37.
Claims 7-10, 14, 23-24, and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim.  Furthermore, claims 15-22 and 28, 31, and 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions of Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/249,457
This Office Action is responsive to the amended claims of February 28, 2022.
Claims 1-6, 11-13, 25, and 37 have been examined on the merits.  Claims 1-2 are original.  Claims 3-6, 11-13, 25, and 37 are previously presented.
Priority
Applicants identify the instant application, Serial #:  17/249,457, filed 03/02/2021, as a continuation of PCT/US2019/049255, filed 09/02/2019, which claims 
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copies of PCT/US2019/049255; PCT/CN2018/116897; and PCT/CN2018/103789 application papers as required by 37 CFR 1.55.
Therefore, the effective filing date is March 2, 2021, which is the date the instant application was filed with the U.S. Patent Office.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3
Claim 3 recites the limitation "C5-6 aryl" in (iv) for R5 (page 4).  There is insufficient antecedent basis for this limitation in the claim.
As drafted, claim 3 provides for the embodiment “C5 aryl" of the “C5-6 aryl" embodiment in (iv) of R5.  However, as written, there is no antecedent basis for “C5 aryl" for R5 in claims 1 or 3.  There is, however, antecedent basis for “C6 aryl" in base claim 1 R5.  Thus, the artisan is left to wonder where the antecedent basis actually is.  Therefore, the metes and bounds of claim 3 is undefined (hence rendering claim 3 indefinite).
This rejection will be rendered moot once Applicants delete "C5-6 aryl" in (iv) for R5 (page 4) and replace it with -- C6 aryl -- .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The R5 of dependent claim 3, drawn to “C5 aryl" (of the “C5-6 aryl" in (iv) of page 4) does not further limit base claim 1, wherein R5 can be minimum C6 aryl.  The C5 aryl 5 of dependent claim 3 is more broad than the C6 aryl (of C6-20aryl) of R5 in base claim 1.  Thus, dependent claim 3 does not properly further limit base claim 1 (claim 3, is, in fact, more broad than base claim 1).
Applicants should delete the embodiment permitting C5aryl from (iv) of R5 in claim 3 to render moot this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUF (Ruf, Sven, et al.  “Novel nicotinamide analog as inhibitor of nicotinamide N-methyltransferase.”  Bioorganic & Medicinal Chemistry Letters.  (2018), Vol. 28, pp. 922-925, referenced in IDS of 03/01/2022).

    PNG
    media_image3.png
    264
    475
    media_image3.png
    Greyscale
 (Table 1 on page 923).  RUF compound 1 is a species of genus formula I of instant claim 1, wherein X is N; Y is -CR4, wherein R4 is hydrogen (H); R1 is -OC1alkyl ; R2 is -C(O)NRaRb, wherein Ra and Rb are each H; R3 is –(A)n-R5, wherein either n is 1 and A is a bond or n is 0; R5 is H; and R6 is H.  The disclaimer for instant claim 1 does not apply against the RUF compound 1 since X and Y in RUF are N and -CH, respectively.  This anticipates claims 1-2, 5-6, and 11.
Conclusion
Claims 4, 12-13, 25, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This disposition will change in the future as the Markush search is extended.  It is entirely possible that the next Office Action will be made FINAL even if the Markush search extension is extended to a compound that has prior art which can reject one or more of (currently objected) claims 4, 12-13, 25, and 37.
Claims 1-3, 5-6, and 11 are not presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625